DETAILED ACTION
This final action is responsive to the amendment filed 29 March 2022.  Claims 1-14 are pending.  Claims 1, 7, 8, and 9 are independent claims.  Claims 1 and 7-9 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Applicant’s prior art arguments have been fully considered and they are persuasive.
Applicant argues (pgs. 8-10) that the cited references do not teach the newly amended claims, i.e. a specific portion for a user to select to trigger the fourth action.
Examiner agrees.  Accordingly, a new reference Rendschmidt (US 2019/0129579 A1), has been added to the rejection, as further detailed below.
The foregoing applies to all independent claims and their dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Arcuri (US 6,121,968 A) hereinafter known as Arcuri in view of Sorensen (US 5,761,610) hereinafter known as Sorensen in view of Rendschmidt (US 2019/0129579 A1) hereinafter known as Rendschmidt.

Regarding independent claim 1, Arcuri teaches:
A computer-implemented method for selecting and activating an item from a list, the method comprising the steps of: a) receiving a first input from a user, the first input comprising an interaction with an icon (IC) displayed on a computer screen (DY), said interaction involving either a first action from the user or a second action from the user, different from the first action;  (Arcuri: Figs. 2A-2B and col. 9, lines 41-53 teach the menus shown in Figs. 2A-2B as being hidden prior to selection.  Col. 8, lines 10-24 teach the user selecting “View” to open a short menu.  The foregoing is interpreted as the first action.  Moreover, col. 11, lines 58-59 teaches that a user can display a long menu from its hidden state by double clicking.  The foregoing teaches a second action.)  
b) if the first input involves the first action, displaying on the computer screen a first menu (MN1) comprising a subset of the items of the list;  (Arcuri: Figs. 2A-2B and col. 9, lines 41-53 teach the menus shown in Figs. 2A-2B as being hidden prior to selection.  Col. 8, lines 10-24 teach the user selecting “View” to open a short menu.)
otherwise, if the first input involves the second action, displaying on the computer screen a second menu (MN2) comprising the whole list of items; and  (Arcuri: col. 11, lines 58-59; Arcuri teaches that a user can display a long menu from its hidden state by double clicking.)  
c) selecting and activating an item (ITn, ITm) of the displayed menu upon receiving a second input from the user;  (Arcuri: col. 8, lines 50-56; Arcuri teaches the user selecting the “ruler” command and executing the command.)
wherein the second input involves either a third action performed by the user on the item to be selected or a fourth action performed by the user on the item to be selected, different from the third action, …  (Arcuri: col. 8, lines 50-56; Arcuri teaches the user selecting the “ruler” command.)

Arcuri does not explicitly teach:
wherein the second input involves either a third action performed by the user on any point of the item to be selected ... or a fourth action performed by the user on ... the method further comprising, (i) if the second input involves the fourth action performed on an item of the second menu, adding said item to the subset of items of the first menu in addition to activating the item, and (ii) if the second input involves the third action performed on an item of the second meu, activating the item without adding it to the subset of items of the first menu.

However, Sorensen teaches:
wherein the second input involves either a third action performed by the user on the item to be selected or a fourth action performed by the user on the item to be selected, different from the third action, the method further comprising, ... (ii) if the second input involves the third action performed on an item of the second meu, activating the item without adding it to the subset of items of the first menu.  (Sorensen: col. 3, lines 18-21; Sorensen teaches a short menu and an extended menu where a user can selectively add items to the short menu.  Further, Figs. 5, 9, 12, and col. 9, lines 13-30 and col. 12, lines 30-38 teach the user holding the OK key for a predetermined period of time to move the item from the extended menu to the short menu.  However, if the OK key was not held for a predetermined period of time, the flow chart goes to Fig. 12 where the key is activated upon the selection of the OK key.   In other words, Sorensen teaches deciding between two types of input: one that results in adding a function to a short menu and one that merely executes the function.)

Arcuri and Sorensen are in the same field of endeavor as the present invention, as the references are directed to the user accessing short and extended menus.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of accessing a short menu or an extended menu, depending on the user input, and then being able to select an item from the menu as taught in Arcuri with further being able to add an item from an extended menu to the short menu using a different input gesture as taught in Sorensen.  Arcuri already teaches two different inputs which result in either the short or extended menus.  Arcuri also teaches the user selecting an item from the menu.  Morever, Arcuri also teaches adding items from the extended menu to the short menu.  However, the addition is based on usage and not on a different type of user input.  Accordingly, Arcuri does not explicitly teach the user being able to add an item from an extended menu to the short menu using a different type of user input.  Sorensen provides this additional functionality, as well as also teaching that an input that is shorter than a predetermined time period will result in menu selection (Fig. 9 (931, 935) to Fig. 8 and col. 9, lines 31-36).  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Arcuri to include teachings of Sorensen because the combination would allow the user to customize the short menu.
Arcuri in view of Sorensen does not explicitly teach:
... or a fourth action performed by the user on said specific portion, the method further comprising, (i) if the second input involves the fourth action performed on an item of the second menu, adding said item to the subset of items of the first menu in addition to activating the item, and ...

However, Rendschmidt teaches:
... or a fourth action performed by the user on said specific portion, the method further comprising, (i) if the second input involves the fourth action performed on an item of the second menu, adding said item to the subset of items of the first menu in addition to activating the item, and ...  (Rendschmidt: Fig. 5 and ¶[0039]; Rendschmidt teaches a star which the user touches to add an item to a favorite’s list and then activate the item.)

Rendschmidt is analogous to the present invention, since it is reasonably pertinent to the problem faced by the inventor, choosing between the activation or adding to a list based on the type of input.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of accessing a short menu or an extended menu, depending on the user input, and then being able to select an item from the menu and only activating the item without adding it to a list as taught in Arcuri in view of Sorensen with further being able to execute a function and add it to a favorites list as taught in Rendschmidt.  Arcuri in view of Sorensen already teaches being able to add functions to a short menu from an extended menu and also teaches executing functions of the item.  However, Arcuri in view of Sorensen does not explicitly teach further being able to execute a function and add it to a favorites list.  Rendschmidt provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Arcuri and Sorensen to include teachings of Rendschmidt because the combination would allow the user efficiently add the item to the favorites list when choosing to execute its function, as suggested by Rendschmidt: ¶[0039].



Regarding claim 2, Arcuri in view of Sorensen in view of Rendschmidt further teaches the computer-implemented method of Claim 1 (as cited above).
Arcuri further teaches:
wherein the first and second menu are displayed on a same region of the computer screen, adjacent to or overlapping the icon.  (Arcuri: Figs. 2A-2B; Arcuri teaches displaying the short and extended menus in the same region, stemming from the “View” option.)



Regarding claim 3, Arcuri in view of Sorensen in view of Rendschmidt further teaches the computer-implemented method of claim 1 (as cited above).
Arcuri further teaches:
wherein the first and second input are provided by the user through a pointing device (PD).  (Arcuri: col. 2, lines 48-53 and col. 6, lines 43-49; Arcuri teaches using a mouse.)



Regarding claim 5, Arcuri in view of Sorensen in view of Rendschmidt further teaches the computer-implemented method of claim 3 (as cited above).
Arcuri further teaches:
wherein the second action comprises either a double click or tap action on the icon performed using said pointing device, or a simple click or tap action on a specific region (SB) of the icon, also performed using said pointing device.  (Arcuri: col. 11, lines 58-59; Arcuri teaches that a user can display a long menu from its hidden state by double clicking.)  



Regarding claim 6, Arcuri in view of Sorensen in view of Rendschmidt further teaches the computer-implemented method of claim 3 (as cited above).
Arcuri further teaches:
wherein the third and fourth actions comprise click or tap actions on different predetermined regions (ST) of the item to be selected, performed using said pointing device.  (Arcuri: col. 2, lines 48-53 and col. 6, lines 43-49; Arcuri teaches using a mouse.  Col. 8, lines 50-56 teach the user making the selection on the menu.)
Further, Sorensen teaches the user holding the OK key for a predetermined period of time to move the item from the extended menu to the short menu.  The foregoing may reasonably be interpreted as a “tap”.  (Sorensen: Figs. 5, 9, and col. 9, lines 13-30)



Regarding claims 7-11, 13, and 14, these claims recite a computer program product, a non-volatile computer-readable data-storage medium, and a computer system that perform the method of claims 1-3, 5, and 6; therefore, the same rationale for rejection applies.



Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Arcuri in view of Sorensen in view of Rendschmidt in view of Huoviala (WO 2004/017227 A1) hereinafter known Huoviala.

Regarding claim 4, Arcuri in view of Sorensen in view of Rendschmidt further teaches the computer-implemented method of Claim 3 (as cited above).
Arcuri further teaches:
wherein: the first action is a press action performed on the icon using said pointing device;  (Arcuri: Fig. 2 and col. 2, lines 43-47; Arcuri teaches a mouse click to perform the expansion action.)
…

Arcuri in view of Sorensen in view of Rendschmidt does not explicitly teach:
…
and when the first menu is displayed, said selecting and activating an item comprises a drag and release action performed on the item to be selected using said pointing device.  

However, Huoviala teaches:
…and when the first menu is displayed, said selecting and activating an item comprises a drag and release action performed on the item to be selected using said pointing device.  (Huoviala: pg. 3, lines 1-10; Huoviala teaches the user selecting one of the menu items, moving, and then releasing, to perform the function.)
Arcuri, Sorensen, and Huoviala are in the same field of endeavor as the present invention, as the references are directed to varying content of menu items based on input.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of accessing a short menu or an extended menu, depending on the user input, and then being able to select an item from the menu as taught in Arcuri in view of Sorensen with the selection comprising a drag and release action as taught in Huoviala.  Arcuri already teaches two different inputs which result in either the short or extended menus.  Arcuri also teaches the user selecting an item from the menu.  However, Arcuri in view of Sorensen does not explicitly teach a drag and release action.  Huoviala provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Arcuri and Sorensen to include teachings of Huoviala because the combination would allow the more way of initiating the function.


Regarding claim 12, this claim recites a computer system that performs the method of claim 4; therefore, the same rationale for rejection applies.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145